DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on March 17, 2022.  Claims 1-13 have been canceled.  Claims 14, 15, 20-23 have been amended.

Allowable Subject Matter
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the main reason for indication of allowance is because in the prior art of record, Tam (US 2011/0194023 A1) discloses an imaging apparatus (Fig. 2 and 5), comprising: a circuit board (202); a lens (254) configured to receive incident light (¶ 0059); an imaging element (200) on a surface of the circuit board (See fig. 5), wherein the circuit board is configured to receive the incident light on the surface via the lens (¶ 0054); and a component (204) on an outer circumference portion of the surface of the circuit board (See fig. 5), wherein the component is a processor (¶ 0055).  Onodera (US 2005/0012032 A1) further discloses an imaging apparatus (Fig. 8), comprising: a circuit board (17); a lens (11) configured to receive incident light (¶ 0014, 0016, 0065, and 0068); an imaging element (13) connected to the circuit board via metal film (15), wherein the circuit board is configured to receive the incident light on the surface via the lens (¶ 0065, 0068); and a component (14) on an outer circumference portion of the surface of the circuit board (See fig. 8), wherein the component is configured to process a signal received from the imaging element (¶ 0068).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, an intermediate member that surrounds the outer circumference portion of the surface of the first circuit board and a reinforcement member on a portion of the second circuit board and the intermediate member, wherein the reinforcement member is configured to reinforce the connection between the first circuit board and the second circuit board as claimed.

Regarding claim 22, the main reason for indication of allowance is because in the prior art of record, Tam (US 2011/0194023 A1) discloses an imaging system (Fig. 2 and 5), comprising: a circuit board (202); a lens (254)  configured to receive incident light (¶ 0059); an imaging element (200) on a surface of the circuit board and electrically coupled to the circuit board (See fig. 5) via a wire (222), wherein the imaging element is configured to generate image data (¶ 0053-0054), and the circuit board is configured to receive the incident light on the surface via the lens (¶ 0054); a component (204) on an outer circumference portion of the surface of the circuit board (See fig. 5), wherein the component is a processor (¶ 0055); an infrared cut filter (208) between the imaging element and the lens (See fig. 5); and a processor coupled to the imaging element, wherein the processor is configured to process the image data (Tam discloses that the substrate further supply electrical connection to a host device (¶ 0054) and as discussed in ¶ 0005 Tam discloses “Digital camera modules are currently being incorporated into a variety of host devices including, but not limited to, cellular telephones, personal data assistants (PDAs), computers, etc.”.  This teaches a processor coupled to the imaging element, the processor being configured to process the image data).  Onodera (US 2005/0012032 A1) further discloses an imaging system (Fig. 8), comprising: a circuit board (17); a lens (11) configured to receive incident light (¶ 0014, 0016, 0065, and 0068); an imaging element (13) connected to the circuit board via a wire (13a), wherein the imaging element is configured to generate image data (¶ 0068), and the circuit board is configured to receive the incident light on the surface via the lens (¶ 0065, 0068); a component (14) on an outer circumference portion of the surface of the circuit board (See fig. 8), wherein the component is configured to process a signal received from the imaging element (¶ 0068); an infrared cut filter (20) between the imaging element and the lens (See fig. 8); a frame (lens holder 10) coupled to the component via an intermediate member (12); and a processor coupled to the imaging element, wherein the processor is configured to process the image data (Note that Onodera discloses the concept of sensing the capture image signal to a signal processing circuit to as to display a picture on a screen of a display device or the like (¶ 0012)).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, an intermediate member that surrounds the outer circumference portion of the surface of the first circuit board and a reinforcement member on a portion of the second circuit board and the intermediate member, wherein the reinforcement member is configured to reinforce the connection between the first circuit board and the second circuit board as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 14, 2022